Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on March 18, 2021 is acknowledged.  All claims directed to the non-elected invention have been canceled.

Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In line 6 of claim 1, the term “moderate” heat is a relative term that does not appear to have any specific meaning in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a method within the scope of the claim from one outside that scope.   Therefore, claim 1 and all claims dependent thereon are held to be indefinite.

			Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Juneau et al. (U.S. Patent 4,145,328).
Juneau discloses forming a mixture including titanium powder (a “metal powder”) and a resinous adhesive binder that may consist of various organic resins together with PTFE (see Juneau col. 2, ll. 6-10).  One can consider the resin to be “adhesive material” and the PTFE to be “anticaking material” as claimed, and given that they are mixed together, the PTFE will be “around” the adhesive material.  This is stirred with a low shear mixer (see Juneau col. 4, l. 19), and any amount of heat present in the prior art method is held by the examiner to be “moderate”, absent any numerical or other objective definition of this term; see also the rejection under 35 U.S.C. 112 supra.  This forms a product which reacts exothermically at a certain temperature to provide a controlled release function (see Juneau col. 1, ll. 10-15), i.e. forms a “pyrotechnic composition” as claimed.  With respect to claims 2, 5 and 6, the prior art mixture includes PTFE powder that can be defined as an “anticaking material”, as mentioned above.
Juneau does not specifically state that the shearing will “increase contact between the adhesive material and the metal powder” as required by the instant claims or will cause the adhesive material to “bind together the metal powder and the fluoropolymer powder” as required by claim 2.  However, the final product of Juneau appears to be one solid, integral material including all of its ingredients.  It is thus a reasonable assumption that at least some contact is increased and some of the powders are bound together in the prior art process, in a manner in accord with the instant claims.  Therefore, the disclosure of Juneau et al. is held to establish a prima facie case of obviousness of a method as presently claimed.
Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Juneau et al. in view of Kennedy et al. (U.S. Patent 4,432,816).
Juneau, discussed supra, does not mention a die as required by instant claims 3 and4 or the specific copolymer material as recited in instant claim 7.  Kennedy is directed to making a pyrotechnic composition by combining metal powder with a polymeric binder and mixing, i.e. is in a similar field of endeavor as Juneau.  Kennedy indicates it was known in the art, at the time of filing of the present invention, to i) extrude a powder made in this manner (see Kennedy col. 3, l. 12) employing dies (see Kennedy col. 3, ll. 64-67), and ii) use a copolymer of vinylidene fluoride and hexafluoropropylene as the binder (see Kennedy col. 2, ll. 50-51) in such a process.  With respect to the “heating” recited in instant claim 4, the examiner’s position is that a process that involves extruding a material through dies (as suggested by Kennedy) will inherently create heat in the material being extruded.
Thus, the combined disclosures of Juneau et al. and Kennedy et al. would have suggested a method as presently claimed to one of ordinary skill in the art.

			Allowable Subject Matter
8.	Claims 8-22 are allowable over the prior art of record.  The prior art does not disclose or suggest a method that includes flowing the three powders as defined in claim 8 toward an extruder and extruding a mixture of those powders in a manner as set forth in that claim.





							
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 31, 2021